Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 has being considered by the examiner.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claims 1 and 12
Claims 1 and 12 recites the limitation “the secondary boreholes.” There is a logical inconsistency between "one or more secondary boreholes" and the subsequently recited "secondary boreholes" (i.e. if there is only one borehole, the subsequently recited plurality of boreholes creates a logical inconsistency) thus rendering the claim(s) indefinite. Claims 2-11 and 13-16 are rejected for depending from a rejected claim.
	
Claim 14
Claim 14 recites the limitation “the formation” in line 2 of claim 14. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 14 is rejected on this basis.

Claim 17
Claim 17 recites the limitation “the subterranean formation” in line 2 of claim 17. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 17 is rejected on this basis.
Claims 18-20 are rejected for depending from a rejected claim.
	

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 1-7,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US pub No. 20130284437 A1) in view of Upchurch (US Pat No. 4971160)

Claim 1
	Nguyen teaches that: A method comprising: [Using perforation] into one or more secondary boreholes in a subterranean formation. (Nguyen [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation") whereby at least a region of the subterranean formation near the secondary boreholes becomes at least partially ruptured; (Nguyen [0002] "Access to the subterranean formation introducing a first fracturing fluid into a first production well bore in the subterranean formation in or near the ruptured region of the subterranean formation at or above a pressure sufficient to create or enhance at least a first primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation; and (Nguyen [0002] "Then, a fracturing fluid, often called a pad fluid, is introduced at pressures exceeding those required to maintain matrix flow in the formation permeability to create or enhance at least one fracture that propagates from at least one access conduit" [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.") introducing a displacement fluid into one or more of the secondary boreholes. (Nguyen [0002] "The pad fluid is followed by a treatment fluid comprising a propping agent to prop the fracture open after pressure from the fluid is reduced.") 

	Nguyen does not specify exactly the methodology for causing perforations in the wellbore but lists a variety of methods, a common one is a perf gun [0002], which is taught by Upchurch (US pat No. 497160) 

	Upchurch teaches that: introducing a propellant (Upchurch fig 8a and 8b col 5 line 59-61 "In FIGS. 8a and 8b, perforating gun 18c includes a plurality of shape charges 18c1 that are phased, i.e. Pointing in different directions;") and igniting the propellant in the secondary boreholes (Upchurch col 6 line 13-16 “Detonators 18c4 and 18d4 are each connected to a detonating cord which is further connected to each of the shape charges 18c1 and 18d1, respectively.”)



	Claim 2

	Nguyen futher teaches that: The method of claim 1 further comprising allowing the displacement fluid to facilitate movement of a reservoir fluid in the ruptured region of the subterranean formation toward the first production well bore. (Nguyen [0002] "The propping agents hold open the fracture network thereby maintaining the ability for fluid to flow through the fracture network to ultimately be produced at the surface" [0028] “(a) introducing a first treatment fluid comprising a first propping agent having a mean particulate size distribution ranging from about 0.5 microns to about 20 microns (i.e., small propping agents) into a fracture network of at least one zone of the subterranean formation; and then.”) 

Claim 3

Nguyen further teaches that: The method of claim 2 wherein the reservoir fluid comprises a hydrocarbon-bearing fluid. (Nguyen [0002] "After a wellbore is drilled, it may often be necessary to 

	Claim 4 

	Nguyen further teaches that: The method of claim 1 wherein ignition of the propellant in the secondary boreholes causes the formation of a complex fracture network comprising one or more secondary or tertiary fractures in the ruptured region of the subterranean formation (Nguyen fig 1 "branch" and "Microfracture" [0002] "In some formations like shales, fractures can further branch into small fractures extending from a primary fracture giving depth and breadth to the fracture network created in the subterranean formation.")

	Claim 5

	Nguyen further teaches also that: The method of claim 4 wherein the first primary fracture is at least partially connected to the complex fracture network (Nguyen [0025] "Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.")

	Claim 6

	Nguyen further teaches that: The method of claim 1 wherein: at least a second production well bore penetrates the subterranean formation in or near the ruptured region of the subterranean formation; and (Nguyen [0025] "In some embodiments, any of the methods described herein may be implemented in at least one wellbore to enhance a proximal fracture network of at least one nearby well bore. As used herein the term "proximal" when referring to multiple fracture networks refers to fracture networks in close enough proximity that the formation stresses caused by propping one of the fracture networks impact the structure of a second fracture network.") the method further comprises introducing a second fracturing fluid into the second production well bore at or above a pressure sufficient to create or enhance at least a second primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation. (Nguyen [0025] "Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress")


	Claim 7

	Nguyen further teaches that: The method of claim 6 wherein the method further comprises: after the step of introducing the second fracturing fluid into the second production well bore, introducing a third fracturing fluid into the production well bore in the subterranean formation in or near the ruptured region of the subterranean formation at or above a pressure sufficient to create or enhance at least a third primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation (Nguyen [0039] "introducing a third treatment fluid comprising second small propping agents into the second zone of the subterranean formation at a pressure sufficient to create or extend at least a portion of a second fracture network in the second zone of the subterranean formation;")

	Claim 10

	Upchurch further teaches that: The method of claim 1 wherein the propellant comprises an electrically controlled propellant. (Upchurch fig 8b line 11-13 "Detonator 18d3 is appropriately selected so as to be actuated by electrical means.")

	Claim 11

	Nguyen further teaches that: The method of claim 1 wherein the displacement fluid comprises an aqueous base fluid and one or more surfactants. (Nguyen [0092] discusses the use of additives, including surfactants to help with hydrocarbon production.)

	Claim 12

	Nguyen teaches that: A method comprising (Nguyen [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation"): introducing a [perforation] into one or more secondary boreholes in a subterranean formation; (Nguyen [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation”) whereby at least a region of the subterranean formation near the secondary borehole becomes at least partially ruptured; (Nguyen et al [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation") introducing a fracturing fluid into a production well bore in the subterranean formation near the ruptured region of the subterranean formation at or above a pressure sufficient to create or enhance at least one primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation; and (Nguyen [0002] "Then, a fracturing fluid, often called a pad fluid, is introduced at pressures exceeding those required to maintain matrix flow in the formation permeability to create or enhance at least one fracture that propagates from at least one access conduit" [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.") 
While Nguyen teaches that perforations are used to create communication with the wellbore, it does not teach what specific methodology is used, instead listing a bunch of different options (Nguyen [0002]. Upchurch however teaches that perforations can be performed by a perforation gun and introducing a propellant (Upchurch fig 8a and 8b col 5 line 59-61 "In FIGS. 8a and 8b, perforating gun 18c includes a plurality of shape charges 18c1 that are phased, i.e. Pointing in different directions;") igniting the propellant in the secondary boreholes, (Upchurch fig 8b line 11-13 "Detonator 18d3 is appropriately selected so as to be actuated by electrical means.")
One of ordinary skill in the art would have recognized that applying the known technique of using a perforation gun of Upchurch to Nguyen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of a perforation gun to Upchurch to the teaching of Nguyen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a propellant into creating wellbore communication with the reservoir. Further, applying propellant to Nguyen’s system, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enhance communication with the reservoir to the wellbore.


	Claim 13
	Nguyen further teaches that: The method of claim 12 further comprising allowing the displacement fluid to facilitate movement of a fluid in the ruptured region of the subterranean formation toward the production well bore. (Nguyen [0003] "Therefore, once the fluid pressure is released the propping agent primarily maintains the fractures and branches of the fracture network while many of the micro fractures close." [0005] "then introducing a second treatment fluid comprising a second base fluid and a second propping agent having a mean particulate size distribution greater than about 35 microns into the fracture network." [0013] "Propping microfractures of tight formations may advantageously enhance the amount of hydrocarbon that can be produced from a subterranean formation after a fracturing and propping operation")

	Claim 14

	Nguyen further teaches that: The method of claim 12 wherein ignition of the propellant in the secondary boreholes causes the formation of a complex fracture network comprising one or more secondary or tertiary fractures in the ruptured region of the subterranean formation. (Nguyen fig 1 "branch" and "Microfracture" [0002] "In some formations like shales, fractures can further branch into small fractures extending from a primary fracture giving depth and breadth to the fracture network created in the subterranean formation." [0018] "As noted above, a "fracture network," as usedherein, refers to the access conduits, fractures, microfractures, and/or branches, man-made or otherwise, within a subterranean formation that are in fluid communication with the wellbore.")

	Claim 15

	Nguyen further teaches that: The method of claim 12 wherein at least one hydrocarbon-bearing fluid is produced from the subterranean formation through the production well bore after the step of introducing the fracturing fluid into the production well bore and before the step of introducing the displacement fluid into at least one injection well bore (Nguyen [0013] Propping microfractures of tight formations may advantageously enhance the amount of hydrocarbon that can be produced from a subterranean formation after a fracturing and propping operation, thereby reducing the time and cost associated with producing hydrocarbons from tight formations.) 

	Claim 16

	Upchurch further teach that: The method of claim 12 wherein the propellant comprises an electrically controlled propellant. (Upchurch fig 8b line 11-13 "Detonator 18d3 is appropriately selected so as to be actuated by electrical means.") 

	Claim 17

Nguyen teaches that: A method comprising: drilling a plurality of secondary boreholes in the subterranean formation; (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.) introducing a [perforation] into each of the plurality of secondary boreholes; (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean  [setting the perforation] in the secondary boreholes, whereby at least a region of the subterranean formation near at least one of the secondary boreholes becomes at least partially ruptured; (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore. [0002] After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands. Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation) drilling a production well bore to penetrate the subterranean formation in or near the ruptured region of the subterranean formation; (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore. [0002] After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands. Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation) introducing a fracturing fluid into a production well bore at or above a pressure sufficient to create or enhance at least one primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation; (Nguyen [0002] "Then, a fracturing fluid, often called a pad fluid, is introduced at pressures exceeding those required to maintain matrix flow in the formation permeability to create or enhance at least one fracture that propagates from at least one access conduit" [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore  producing at least a first hydrocarbon-bearing fluid from the subterranean formation through the production well bore; and (Nguyen [0002] "After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands.") after producing the first hydrocarbon-bearing fluid from the subterranean formation: drilling an injection well bore to penetrate the subterranean formation near a side (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.) of the ruptured region of the subterranean formation opposite the production well bore, introducing a fracturing fluid into the injection well bore at or above a pressure (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.) sufficient to create or enhance at least one fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation, (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.) introducing a displacement fluid into the injection well bore, and (Nguyen [0029] introducing a second treatment fluid comprising a second propping agent having a particulate size distribution ranging from about 35 microns to about 200 microns (i.e., large propping agents) into at least a portion of the fracture network.) producing at least a second hydrocarbon-bearing fluid from the subterranean formation through the production well bore. (Nguyen [0033] producing hydrocarbons from at least one zone of the subterranean formation.) 
introducing a propellant (Upchurch fig 8a and 8b col 5 line 59-61 "In FIGS. 8a and 8b, perforating gun 18c includes a plurality of shape charges 18c1 that are phased, i.e. Pointing in different directions;") igniting the propellant in the secondary boreholes, (Upchurch fig 8b line 11-13 "Detonator 18d3 is appropriately selected so as to be actuated by electrical means.")
One of ordinary skill in the art would have recognized that applying the known technique of using a perforation gun of Upchurch to Nguyen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of a perforation gun to Upchurch to the teaching of Nguyen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a propellant into creating wellbore communication with the reservoir. Further, applying propellant to Nguyen’s system, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enhance communication with the reservoir to the wellbore.

	Claim 18 

	Nguyen further teaches that: The method of claim 17 wherein the first and second hydrocarbon-bearing fluids have substantially the same composition. (Nguyen [0025] “As used herein the term "proximal" when referring to multiple fracture networks refers to fracture networks in close enough proximity that the formation stresses caused by propping one of the fracture networks impact the structure of a second fracture network.” (Examiners note: interpretation here is that the reservoir 

	Claim 19

	Nguyen further teaches that: The method of claim 17 further comprising allowing the displacement fluid to facilitate movement of the second hydrocarbon-bearing fluid from the ruptured region of the subterranean formation toward the production well bore. (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.)


	Claim 20 

	Upchurch further teaches that: The method of claim 17 wherein the propellant comprises an electrically controlled propellant. Upchurch fig 8b line 11-13 "Detonator 18d3 is appropriately selected so as to be actuated by electrical means."

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Upchurch in further view of Bullen et al. (US Pat No 4374545)

Claim 8

	 Nguyen further teaches that: The method of claim 7 wherein the first, second, and third fracturing fluids are introduced into the first and second production well bore using [pressurized liquid or gas] (Nguyen [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.")

	While Nguyen and Upchurch don’t disclose the means to pressurize the fluids to be introduced into the wellbore, Bullen discloses that: using a first set of one or more pumps. (Bullen col 5 line 46-51 “Liquified CO2 is delivered to pumps 30 from vessels 10 along a suitable manifold or conduit 5. Pumps 30 pressurize the liquified CO2 to approximately 3.5 to 5.0 kpsig (#2) the well-head injection pressure. The temperature of the liquid CO2 increases slightly as a result of this pressurization) 

One of ordinary skill in the art would have recognized that applying the known technique of pressuring up the liquid or gas in Bullen to the combination of Nguyen and Upchurch would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of pressurized injection in Bullen to the combined teaching of Nguyen and Upchurch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate pressurization. Further, applying pumps to the combination of Nguyen and Upchurch with pressurization, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would create a system where the fluids were at the well head pressure.
	
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Upchurch in further view of Tang (US Pub No. 20070215347 A1) 

	Claim 9

	The combination of Nguyen and Upchurch teaches that: The method of claim 1 wherein at least one hydrocarbon-bearing fluid is produced from the subterranean formation through the first production well bore. Nguyen [0033] "producing hydrocarbons from at least one zone of the subterranean formation." 
	
	While the combination of Nguyen and Upchurch does teach that the order in which the method is performed isn’t crucial and can be done repetitively and out of order [0027]-[0033], Nguyen does not specify that the well will be productive after the first fracturing fluid but before the displacement fluid in a secondary borehole. Tang however teaches that after the step of introducing the first fracturing fluid and before the step of introducing the displacement fluid into one or more of the secondary boreholes (Tang [0011] “First, a production well halts production of fluids. Next a brine/surfactant solution is injected into the production well. This forces the treatment fluid into the fracture system some distance from the wellbore and into the reservoir. This is followed by an optional flush fluid to drive the surfactant deeper into the reservoir. The well may be shut-in for a period of time (typically from a few hours to a few days) to allow the surfactant solution to soak better into the matrix and displace some of the trapped oil in the matrix into the fracture system.” (examiners note: the statement that production is halted to perform this step shows that oil production is being done after fracturing but before a displacement fluid (surfactant) is used.) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to begin production as in Tang in the system executing the combined method of Nguyen and Upchurch. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672